NO. 12-20-00045-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                              §   APPEAL FROM THE
 IN THE INTEREST OF E.N.B.,
                                                              §   COUNTY COURT AT LAW NO. 2
 A CHILD
                                                              §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         Appellant, M.P., filed a notice of appeal from the final order in a suit affecting the parent
child relationship. On February 13, 2020, the Clerk of this Court notified M.P. that the notice of
appeal failed to contain the information specifically required by Texas Rule of Appellate Procedure
9.5 and Section 51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5
(service); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of
appeal must be served on each court reporter responsible for preparing reporter’s record). The
notice warned that, unless M.P. filed a proper notice of appeal on or before March 16, the appeal
would be referred to the Court for dismissal. This deadline passed and M.P. has not filed a
compliant notice of appeal or otherwise responded to this Court’s February 13 notice.
         Because M.P. failed, after notice, to comply with Rule 9.5 and Section 51.017(a), the
appeal is dismissed. See TEX. R. APP. P. 42.3(c) (on its own initiative after giving ten days’ notice
to all parties, appellate court may dismiss appeal if appeal is subject to dismissal because appellant
failed to comply with a requirement of these rules, a court order, or a notice from the clerk requiring
a response or other action within a specified time).
Opinion delivered March 31, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2020


                                         NO. 12-20-00045-CV


                           IN THE INTEREST OF E.N.B., A CHILD


                            Appeal from the County Court at Law No. 2
                          of Smith County, Texas (Tr.Ct.No. 15-0380-F)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.